Case 1:20-cv-03438-NRN Document 1 Filed 11/20/20 USDC Colorado Page 1 of 21




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

   Civil Action No.

   DOUGLAS HUNDERMAN and DOROTHY HUNDERMAN

                        Plaintiffs,

   v.

   NATIONSTAR MORTGAGE, LLC

   and

   WILMINGTON TRUST, NATIONAL
   ASSOCIATION, AS SUCCESSOR TRUSTEE TO
   CITIBANK, N.A., AS TRUSTEE FOR FIRST FRANKLIN
   MORTGAGE LOAN TRUST, MORTGAGE LOAN
   ASSET-BACKED CERTIFICATES, SERIES 2005-FF12.

   and

   BARRETT FRAPPIER & WEISSERMAN, LLP

                        Defendants.

   ________________________________________________________________

                     COMPLAINT AND JURY DEMAND
   ________________________________________________________________

            Come now Plaintiffs, Douglas Hunderman and Dorothy Hunderman and

   state:

                                      JURISDICTION

            1.    This is an action involving a count brought under 12 U.S.C. § 2605,

   known as “RESPA,” for actions under said section 2605 within three years of the

   filing of this complaint. As such the Court has jurisdiction under 12 U.S.C. §

   2614. A count of this action is also brought under 15 U.S.C. § 1692, the Fair
Case 1:20-cv-03438-NRN Document 1 Filed 11/20/20 USDC Colorado Page 2 of 21




   Debt Collection Practices Act, and the court has jurisdiction over that claim under

   15 U.S.C. Section 1692k. This action also contains allegations of violations of

   state law that form part of the same case or controversy under Article III of the

   United States Constitution. This Court also has jurisdiction over those claims

   under 28 U.S.C. § 1367.

          2.     Further, Plaintiffs are both Citizens of the state of Colorado.

   Defendant Nationstar Mortgage, LLC (hereafter “Nationstar”) is a limited liability

   company organized and existing under the laws of the state of Delaware and

   having its principal place of business in Texas. Plaintiffs plead on information and

   belief that all members of the LLC are citizens of states other than Colorado.

   Defendant Wilmington Trust, N.A. (hereafter “Wilmington”) is a banking institution

   organized and existing by federal law and having its principal place of business in

   Delaware. Defendant Barrett Frappier & Weisserman, LLP (hereafter “Barrett

   Frappier”) is a Limited Liability organized under Texas law, having its principal

   place of business in Texas, and all of its members are citizens of states other

   than Colorado. As such, this Court further has jurisdiction, in the alternative,

   under 28 U.S.C. § 1332.

                     ALLEGATIONS COMMON TO ALL COUNTS

                                      Background

          3.     This case is a poster child for the incompetence, non-compliance,

   abuses and arrogance of the American mortgage servicing industry and the law

   firms that serve their every whim, and how these Defendants in this case
Case 1:20-cv-03438-NRN Document 1 Filed 11/20/20 USDC Colorado Page 3 of 21




   disrupted, and have continued to disrupt, the lives of two decent and productive

   Colorado homeowners for years.

          4.      On or about June 22, 2005, the Hundermans executed a note and

   deed of trust from one First Franklin. The note and deed of trust were ultimately

   sold to a mortgage trust known as “the First Franklin Mortgage Loan Trust,

   Mortgage Loan Asset-Backed Certificates, Series 2005-FF12.” (hereafter “the

   trust”). As a result of the “Great Recession,” Plaintiffs, for a time, were unable to

   pay the mortgage.

          5.      The said loan went into default and First Franklin, as servicer,

   caused to be filed on behalf of the trust (with Citibank as trustee) a nonjudicial

   foreclosure number 2008-089 with the La Plata County public trustee, on

   September 23, 2008, thereby accelerating the loan.

          6.      Plaintiffs applied repeatedly with First Franklin for a loan

   modification and went through three (3) Trial Payment Plans (TPP) with First

   Franklin - once at the end of 2008, another TPP in the second half of 2009, and

   the last during the winter of 2010.

          7.      For each Trial Payment Plan, Plaintiffs successfully complied with

   the respective terms for each of the same; notwithstanding such compliance by

   Plaintiffs, First Franklin told Plaintiffs they did not qualify for a loan modification

   for obscure or unspecified reasons, but were encouraged to ask for permission

   to try another TPP.

          8.      In late 2010, Plaintiffs were informed that Bank of America, N.A.

   had taken over the servicing of their loan.
Case 1:20-cv-03438-NRN Document 1 Filed 11/20/20 USDC Colorado Page 4 of 21




          9.     Working with Housing Solutions for the Southwest (HUD certified),

   Plaintiffs were given a fourth TPP opportunity to qualify for a loan modification

   with Bank of America.

          10.    On February 25, 2011, Bank of America, N.A., as servicer, caused

   a non-judicial foreclosure to be filed with the La Plata county public trustee in

   number 2011-35, on behalf of the trust (with Citibank as trustee), again

   accelerating the loan.

          11.    In February of 2012, Bank of America, N.A. offered Plaintiffs a loan

   modification, which they accepted, and signed the new loan documents in March

   of 2012. At that time, Bank of America had full authority, or alternatively apparent

   authority, as the trust’s agent, to enter and sign the agreement.

          12.    Modified mortgage payments were paid starting in April of 2012,

   however, Plaintiffs never received a countersigned copy of the modification

   agreement, or a single loan statement from Bank of America, N.A., nor proof that

   payments have been properly applied by Bank of America, N.A.; notwithstanding

   accepting payments. After accepting the modified payments initially, after several

   months, Bank of America, N.A. began refusing to accept payments and thereby

   prevented Plaintiffs from being able to fully perform under the initial loan

   modification agreement.

          13.    Around October of 2012, Bank of America sent to Plaintiffs new

   loan documents, accompanied with the demand that these new documents be

   signed and returned to Bank of America overnight.
Case 1:20-cv-03438-NRN Document 1 Filed 11/20/20 USDC Colorado Page 5 of 21




          14.    Upon their review of the documents, Plaintiffs determined the new

   documents erroneously included about $103,000.00 in excess of the prior

   agreement.

          15.    Plaintiffs did not sign nor return the documents to Bank of America,

   N.A., and continued to make timely modified mortgage payments to Bank of

   America, N.A. based on the loan modification they signed and returned back in

   March of 2012.

          16.    In 2012 and early 2013, Bank of America communicated with

   Plaintiffs and explained that, because Plaintiffs had failed to sign and return the

   second loan documents, Bank of America was declaring Plaintiffs in default and

   was proceeding with foreclosure against their property.

          17.    Bank of America, N.A. sent another set of loan documents,

   suggesting that if Plaintiffs would sign and return the forms, the foreclosure

   procedure would be reversed and halted, but determining this set of loan

   documents had erroneously increased the loan principal by $103,000.00, without

   explanation, Plaintiffs did not accede to these demands. Bank of America was

   trying to force Plaintiffs to re-negotiate the parties complete initial modification

   contract. Further, Plaintiffs had no reason to believe, and still have not been

   presented with an explanation, as to how this problem was anything other than a

   unilateral mistake by Bank of America, that has no redress.

                              Defendants Enter the Picture

          18.    In late 2013 the servicing was transferred to Defendant Nationstar

   Mortgage, LL, that caused yet another foreclosure to be initiated, number 2015-
Case 1:20-cv-03438-NRN Document 1 Filed 11/20/20 USDC Colorado Page 6 of 21




   007, on February 6, 2015 based on the default that had existed since before the

   First Franklin foreclosure and acceleration of September 23, 2008. By this time

   the trustee of the trust was Defendant Wilmington.

          19.    Yet again, working with Housing Solutions for the Southwest,

   Plaintiffs tried to work out their issues, this time with Nationstar.

          20.    On or about January 27, 2016 Plaintiffs hired counsel. Plaintiffs

   were told by their counsel that although they had a valid contract that could be

   proven, but due to the unduly harsh Colorado Credit Agreement Statute of

   Frauds, which removed all exceptions based on centuries of common law and

   experience, and because they had no evidence of a countersigned agreement at

   the time, it probably could not be enforced, regardless of the persuasiveness of

   their evidence, absent a finding that the Colorado Credit Agreement Statute of

   Frauds was unconstitutional for lack of a rational basis.

          21.    Even though Plaintiffs still believed their initial loan modification

   should still be valid, in an attempt to save their home somehow, Plaintiffs then re-

   applied, yet again, to Nationstar for a modification. Nationstar denied the

   modification. Plaintiffs appealed the denial and the appeal was denied.

          19.    Thereafter, to avoid a foreclosure sale, and at the last minute while

   trying to work with Nationstar, Plaintiffs were forced to file a Chapter 13

   bankruptcy in the District of Colorado (15-15704 MER).

                         Discovery of Fraud and Concealment

          20.    In that bankruptcy, Defendant Nationstar filed a claim and a notice

   of mortgage payment change on or about June 9, 2017 in the bankruptcy, a copy
Case 1:20-cv-03438-NRN Document 1 Filed 11/20/20 USDC Colorado Page 7 of 21




   of which is attached and incorporated herein as “Exhibit 1”. In that filing was a

   fully executed copy of the initial modification agreement between Plaintiffs and

   Bank of America. On page 7 of 11 was the signature of Bank of America. The

   terms of the agreement were accurate and described the exact contract Plaintiffs

   claimed all along they had with Bank of America and had fully complied with until

   Bank of America returned months of payments properly made thereunder and

   then subsequently refused to accept payments except as required by the

   bankruptcy court. Other than the payments they accepted during the course of

   the bankruptcy, they were not ever allowed to make any other payments

   although they were willing and able to do so, further preventing performance by

   Plaintiffs.

            Plaintiffs Avail Themselves of RESPA’S QWR to Finally Try to
                                  Fix the Problems

           21.   After Nationstar’s bankruptcy court filing in their bankruptcy case, it

   became apparent what had happened. There was in fact a valid modification

   agreement, Plaintiffs had just found a countersigned copy of it, and it then was

   enforceable under the Colorado Credit Agreement Statute of Frauds. It also was

   apparent that the trust and its respective servicers had all along been preventing

   Plaintiffs’ performance yet, at the same time, claiming they were in breach. As

   such, Plaintiffs had their counsel prepared, and sent a QWR to correct the

   problems created by the respective servicers of this loan ignoring the valid,

   enforceable agreement. A copy of that QWR is attached as “Exhibit 2”.

           22.   Nationstar ultimately responded by sending Plaintiffs the letter

   attached as “Exhibit 3”.
Case 1:20-cv-03438-NRN Document 1 Filed 11/20/20 USDC Colorado Page 8 of 21




          23.    In the QWR Plaintiffs called Nationstar’s attention to the fact that

   they had to file a bankruptcy to avoid a foreclosure sale and that:

                 “In the Chapter 13 Bankruptcy Nationstar filed a claim that attached
          modification agreement that we signed but were never given a copy
          signed by Bank of America. The filed in the bankruptcy court showed that
          Bank of America signed it in 2013 but they and you both completely
          refused to honor it. In the bankruptcy, Nationstar claimed a huge
          arrearage ($106,361.89) under that same modification agreement.
          (emphasis original letter).

          24.    With respect to that agreement, Plaintiffs asked Nationstar why

   they were not provided with a countersigned copy of the modification Nationstar

   had filed in bankruptcy court, whether their records indicate that their payments

   had ever been refused and/or returned, and if so, for what months and years? In

   the questions, it specifically asked about the document, and gave the date of its

   filing of June 9, 2017 so Nationstar’s required RESPA investigation could easily

   locate the filed document on PACER in the bankruptcy court file.

          25.    Armed with that information, the least sophisticated investigator

   should have easily noticed that Nationstar’s predecessor, Bank of America, had

   not honored its own agreement, had sent back payments, and had refused to

   accept payments all despite Bank of America’s signed modification agreement,

   causing the prevention of Plaintiffs’ performance of their agreement, and that

   there had thus been no default.

          26.    The letter also asked, “What good faith basis to you have under

   Colorado law for demanding the total ‘arrearage’ ($106,361.89) during our

   Chapter 13 Bankruptcy after all that has been mishandled since 2008 including

   the refusal to take our payments which prevented our performance under the
Case 1:20-cv-03438-NRN Document 1 Filed 11/20/20 USDC Colorado Page 9 of 21




   modification agreement?” Then it asked, “In all honesty, how was the servicing of

   our loan since 2008 anything but a literal trainwreck?”

          27.    Finally the letter asked, “What do you plan to do about it so that we

   do not lose our house and so your trust does not get stuck with a vacant

   foreclosure house when it could be getting our payments every month like they

   are because of our bankruptcy?”

          28.    In response, rather than fix any errors or try to resolve anything,

   Nationstar responded on November 22, 2017, that Bank of America had offered

   “two (2) modifications”. It then stated that according to its records the

   modifications were not signed by either party, despite the clear existence of

   signed and countersigned copies by both Plaintiffs and Bank of America, filed in

   the public record of the bankruptcy file, by Nationstar’s own attorneys.

          28.    Nationstar then sidestepped the questions about the balance and

   the servicing claiming, “As the account is in Chapter 13 Bankruptcy, we cannot

   provide an arrearage amount on the account” and again noted that Nationstar

   was limited in information they could provide “due to the Chapter 13 Bankruptcy

   on the account.”

          29.    Nationstar further in its answer stated: “[W]e cannot attest to the

   servicing of Bank of America or their practices” despite the fact that Defendants

   were relying in the supposed arrearages from Bank of America’s servicing

   system records to claim Plaintiffs were in default and to demand payment.
Case 1:20-cv-03438-NRN Document 1 Filed 11/20/20 USDC Colorado Page 10 of 21




                  Defendants’ Actions after the RESPA Response

          30.    Thereafter, on August 18, 2018, Plaintiffs filed an action in Dallas

   County Texas District Court in Case No: DC-18-10891 against the Defendants.

   The claims included a claim for declaratory judgment to determine the extent to

   which payments had been excused due to Defendants’ preventing Plaintiffs from

   performing. Defendants’ response was to object to jurisdiction claiming the Texas

   action determined title to Colorado property in violation of Texas law. The suit

   was dismissed by Plaintiffs and refiled in Case No: DC-19-09043. It was then

   dismissed for lack of Texas jurisdiction on October 14, 2019. Defendants still, to

   this day, have failed to take any action to correct the status of the account, or

   ascertain the actual balance claimed to be due.

          31.    Instead, Defendants Nationstar and Wilmington, relying on the

   same information from Bank of America over which they disclaimed responsibility

   in their QWR response, caused a non-judicial foreclosure to be filed, yet again, in

   La Plata County, in foreclosure number 2019-021, on June 13, 2019, still relying

   on the same purported default while First Franklin was the servicer. They further

   filed a Rule 120 motion, and caused legal process to issue thereon, in La Plata

   County, Case No: 2019CV30099.

          32.    Plaintiffs responded to that Rule 120 proceeding, on August 5,

   2019, with the same facts they referred to in their RESPA QWR letter of 2017,

   even referring directly to the letter in the verified response, advising how they had

   been prevented from performing by Defendants, that there was thus no default.
Case 1:20-cv-03438-NRN Document 1 Filed 11/20/20 USDC Colorado Page 11 of 21




          33.     Then, in late 2019 and early 2020 a new loan program began in

   Colorado that presented a possibility of Plaintiffs obtaining a reverse mortgage to

   pay off the interest of the trust. The foreclosure was put on hold for a period to

   explore the reverse mortgage, the reverse mortgage was approved but because

   there was never an agreement, or even an attempt to resolve, on the balance of

   the loan, closing was delayed. In addition, there were never any corrections

   made to the Bank of America balance to which Defendant Nationstar disclaimed

   responsibility in its QWR response but used as a basis for re-filing a new

   foreclosure.

          34.     Defendants however, became impatient. By March 9, 2020 the

   case was coming up on a hearing on the Rule 120 motion. Plaintiffs requested an

   additional continuance to try to get the reverse mortgage to closing, for which an

   accurate payoff would be required. Defendant Wilmington’s counsel (and maybe

   Nationstar’s counsel also1), sent an e-mail stating: “As for continuing the hearing,

   my client isn’t going to let me push it out any further. If we stipulated to an Order

   entering (approving a foreclosure sale) but not being able to be acted on for 60

   days wouldn’t that work? That should be plenty of time to get the payoff figures

   and the funding.”

          35.     Plaintiffs’ counsel responded: “The problem is that they dispute the

   default because they were prevented from making payments. If the loan fails we



   1
    Nationstar was the servicer at the time but it was not named in the foreclosure
   pleadings and Plaintiffs are not sure as to whether an attorney-client relationship
   existed between foreclosure counsel and Nationstar. Because Plaintiff believes
   there likely was an attorney-client relationship hereafter he will refer to then as
   “Defendant’s Counsel”.
Case 1:20-cv-03438-NRN Document 1 Filed 11/20/20 USDC Colorado Page 12 of 21




   do not want to agree. If we continue it and get the loan, we will NEVER have to

   do the 120.” (emphasis original communication). Defense counsel then

   responded: “[M]y client wants to proceed without another delay. If the OAS

   (order authorizing sale) enters and the loan is paid in full, the Order would

   vacated. I, unfortunately, just don’t have the authority to agree to another

   continuance.”

          36.    On March 11, 2020 the Rule 120 hearing was heard in La Plata

   County District Court. At the conclusion of the hearing the Court ordered the

   parties to submit written final arguments.

          37.    Near the time the written arguments were due, Defendants’ counsel

   in the Rule 120 sent an email stating: “As you know, we have closing arguments

   due to be filed tomorrow in this case. I assume, given everything that is

   happening, that the Hundermans haven’t secured the reverse mortgage; is that

   right? Just wanted to be sure before I spend too much time on the arguments.”

   Plaintiffs’ counsel responded,

          “It is in underwriting. But in preparing my argument, I think your firm is
          violating 15 U.S.C. 1692(f) by pursuing this any further. I'm going to file my
          argument early so your firm can evaluate whether you want to parrot the
          servicer's instructions and risk liability or spend your time on this. We
          make demand that you dismiss. If you would like to talk I am available.”

          38.    Thereafter Plaintiffs filed and served their final argument, a copy of

   which is attached as “Exhibit 4” and incorporated herein. The Defendants still

   persisted in trying to foreclose.

          39.    The state court then denied the order authorizing sale on July 7,

   2020, a copy of which is attached hereto and incorporated herein as “Exhibit 5.”
Case 1:20-cv-03438-NRN Document 1 Filed 11/20/20 USDC Colorado Page 13 of 21




   The grounds for denial were the same as mentioned in Plaintiffs 2017 QWR and

   as Plaintiffs were telling Defendants all along.

                      COUNT I – RESPA – Defendant Nationstar

          40.    Plaintiffs’ letter marked as Exhibit 2 was a QWR as defined by 12

   U.S.C. § 2605 sent to Defendant Nationstar and received by the Defendant at its

   designated address on November 4, 2017. The letter clearly identified Plaintiffs’

   loan and clearly explained wherein and why their account was in error.

          41.    Defendant sent a letter to Plaintiffs which it designated as its

   response on November 22, 2017, attached as Exhibit 3.

          42.    Defendant violated 12 U.S.C. § 2605 in one or more of the following

   respects.

          a.     Defendant Nationstar failed to either correct their account or

   investigate their request as evidenced by the letter telling Plaintiffs there was no

   signed modification agreement when the letter conveniently pointed to a public

   record containing the fully executed agreement.

          b.     Defendant failed to either correct their account or give the Plaintiffs

   either a statement of the reasons for which the servicer, Nationstar, believed the

   account of the Hundermans was correct, as determined by the servicer. It was

   obvious from the public record of the fully executed agreement that the account

   was incorrect and Nationstar knew it, but instead lied to the Hundermans.

          c.     Defendant failed to answer Plaintiffs’ questions about the arrearage

   or balance on their account and failed to give an explanation of why the

   information requested was unavailable or could not be obtained, but instead lied
Case 1:20-cv-03438-NRN Document 1 Filed 11/20/20 USDC Colorado Page 14 of 21




   to the Hundermans stating they could not give them their own balance due to

   bankruptcy laws.

            42.     That as a direct and proximate result of the foregoing violations,

   Defendant escaped handing Plaintiffs a truthful response that would have

   admitted facts that would have promptly ended the foreclosure if shown to the

   state court. Plaintiffs each suffered severe emotional distress which was for each

   a real injury and symptomatic as a result of Defendant Nationstar’s

   communicating that it was going to treat Plaintiffs in default and try to take their

   family home despite the fact that under Colorado law, Bank of America and by

   extension Nationstar, had caused and continued to cause the purported default,

   and it continued stress Plaintiff Doug Hunderman during a serious cancer

   hospitalization and surgery. Further, the foreclosure’s presence on the public

   record caused Plaintiffs humiliation and embarrassment.

            WHEREFORE: Plaintiffs pray judgment against Defendant Nationstar in

   such sum as is just and reasonable plus a reasonable attorney’s fee and their

   costs.

                  COUNT II – FDCPA - Barrett Frappier & Weisserman, LLP

            42.     Defendant Barrett Frappier & Weisserman, LLP is an entity primarily

   in the business of enforcing security interests in deeds of trust and mortgages. As

   such, it is a debt collector for purposes of 15 U.S.C. § 1692f(6).

            43.     Defendant Barrett Frappier & Weisserman, LLP instituted non-

   judicial foreclosure against Plaintiffs’ home in La Plata County in the foreclosure

   referred to and alleged herein.
Case 1:20-cv-03438-NRN Document 1 Filed 11/20/20 USDC Colorado Page 15 of 21




          44.      For reasons heretofore stated, the foreclosure was not permitted

   under the loan documents nor under Colorado law as there was no legal default.

   Further, Defendant left the foreclosure on the public record of the La Plata County

   Public Trustee for months after the state court’s denial of the order authorizing

   sale, causing further unnecessary emotional distress, worry and embarrassment.

          45.      That as a direct and proximate result of the foregoing violations,

   Plaintiffs each suffered humiliation by being held up to public ridicule by the

   Public Trustee record, severe emotional distress which was for each a real injury

   and symptomatic. Also, near the end, it was inflicted when Plaintiff Douglas

   Hunderman was fighting a serious cancer and had invasive cancer surgery.

   Further, they incurred legal fees to defend the Rule 120 proceeding.

    as a result of Defendant Barrett Frappier & Weisserman, LLP instituting the

   foreclosure and continuing the foreclosure when it became obvious it was

   wrongful under Colorado law when its client, Nationstar, had caused and

   purported default.

          WHEREFORE: Plaintiffs pray, under 28 U.S.C. judgment against

   Defendant Barrett Frappier & Weisserman, LLP in such sum as is just and

   reasonable plus a reasonable attorney’s fee, a penalty of up to $1,000.00 and

   their costs.

                  COUNT III – DECLARATORY JUDGMENT – Wilmington

          46.      Defendant Wilmington is and was, since late 2013, the holder of the

   note and deed of trust on Plaintiffs’ property in La Plata County.
Case 1:20-cv-03438-NRN Document 1 Filed 11/20/20 USDC Colorado Page 16 of 21




          47.    Defendant Wilmington was, since late 2013, acting through its

   agent, servant, and employee, Nationstar as its mortgage servicer.

          48.    Defendant Wilmington, and its predecessors in interest, have

   engaged in such a serious, full and complete prevention of Plaintiffs’

   performance, failure of consideration, and noncompliance with conditions, as to

   excuse Plaintiffs’ full performance under the agreement that has not yet been

   performed, or alternatively, such a prevention of performance, failure of

   consideration and failure of conditions as to excuse any past due performance by

   Plaintiffs through and including the date of judgment in this case.

          WHEREFORE: Plaintiffs pray, pursuant to 28 U.S.C. § 2201, preserving

   their right to jury trial under F.R.C.P. 57, that the Court declare the rights of the

   parties as follows:

          a.     Declare that the conduct of the trust’s servicers excused all further

   performance by Plaintiffs and that the Plaintiffs have no further obligation under

   the note and deed of trust.

          b.     Alternatively declare that Defendant’s conduct excused all

   performance through the date of the judgment in this case or through such other

   date as the evidence shall justify.

          c.     Declare the amount due on the loan, if any, and declaring a

   reasonable payment schedule in light of Defendants’ breach.

                 COUNT IV – Malicious Prosecution - All Defendants

          49.    All three Defendants caused process to issue in a Colorado State

   Court in a Rule 120 foreclosure proceeding as heretofore described herein.
Case 1:20-cv-03438-NRN Document 1 Filed 11/20/20 USDC Colorado Page 17 of 21




          50.     On July 7, 2020 the action was dismissed in Plaintiffs’ favor as

   heretofore described herein and as reflected in Exhibit 5.

          51.     Such Rule 120 process was issued maliciously and without

   probable cause in one or more of the following respects:

          a.      It was obvious from the Plaintiffs’ QWR and the public record of the

   signed modification referred to therein that Defendant Wilmington’s predecessors

   had proceeded on wrong assumptions, that they had prevented Plaintiffs’

   performance, and that there was no default.

          b.      Defendant Nationstar, as servicer for Defendant Wilmington, could

   not give an arrearage in the QWR response then filed this foreclosure based on

   that number.

          c.      Defendant Nationstar stated in the QWR that it could not vouch for

   the servicing of Bank of America but then filed and served this process based

   thereon.

          d.      Defendant Barrett Frappier & Weisserman, LLP were on robust

   notice of the reasons why foreclosure was wrongful, but proceeded anyway, once

   it became obvious, choosing to ask permission of its client/servicer to refrain from

   committing malicious prosecution.

          e.      Defendants wrongfully assumed from other Colorado foreclosures

   that it could bury the reckless servicing in this case in a Rule 120 proceeding by

   arguing that it was beyond the scope of Rule 120. Thereafter, Defendants

   Nationstar and Barrett Frappier did exactly that by filing in the foreclosure case the

   final argument in Exhibit 6, attached hereto and incorporated herein.
Case 1:20-cv-03438-NRN Document 1 Filed 11/20/20 USDC Colorado Page 18 of 21




          52.     That as a direct and proximate result thereof, Plaintiffs suffered

   humiliation from the public record of foreclosure and excruciating emotional

   distress that was symptomatic and a real injury, and was inflicted at a time when

   Plaintiff Douglas Hunderman was fighting a serious cancer and had invasive

   cancer surgery. Further, they incurred legal fees to defend the Rule 120

   proceeding.

          WHEREFORE: Plaintiffs pray judgment against all defendants in such sum

   as is just and reasonable.

          COUNT V – Tortious Interference with Contract or Prospective
                      Business Advantage - Nationstar

          53.     After the receipt of the Plaintiffs’ QWR it was obvious to Nationstar

   that any nonpayment by Plaintiffs was caused by the mishandling of the account

   by the trust’s servicers.

          54.     It was also obvious to Nationstar that the future obligations of the

   trust and Plaintiffs to each other were ideal for settlement, with neither side sure

   of the ultimate outcome of an action to declare the rights of the parties.

          55.     Defendant Nationstar interfered with that highly likely settlement by

   simply and mechanically pushing the Plaintiffs’ loan to a wrongful non-judicial

   foreclosure.

          56.     Defendant Nationstar’s interference with the settlement of this

   account was unjustified interference in one or more of the following respects:

          a.      Defendant Nationstar had a serious conflict of interests with the

   trust. Nationstar stood to profit from the foreclosure and the subsequent REO
Case 1:20-cv-03438-NRN Document 1 Filed 11/20/20 USDC Colorado Page 19 of 21




   liquidation of the property and failed to act in the best or even equal interest of

   the trust that held the loan.

          b.      Defendant Nationstar refused to permit a mutually beneficial

   settlement between the trust and Plaintiffs, which would have resulted in

   significant loss mitigation to the trust, without its own release by Plaintiffs of all

   civil liability of Nationstar for its actions.

          c.      Defendant Nationstar hired Defendant Barrett, Frappier and

   Weisserman, who it knew it could control, by its repeated referrals of highly

   profitable foreclosure business, to “represent” the trust and move rigorously to

   foreclosure, while refusing to settle the dispute over the balance, with full loyalty

   to Defendant Nationstar rather than the trust.

          57.     As a direct result thereof. Plaintiffs have lived under a constant

   threat of foreclosure, after the modification of their loan in 2012 until present, in a

   case that should have been settled. That as a direct and proximate result thereof,

   Plaintiffs suffered excruciating emotional distress that was symptomatic and a

   real injury, and was inflicted at a time when Plaintiff Douglas Hunderman was

   fighting a serious cancer and had invasive cancer surgery. Further, they incurred

   legal fees to defend the Rule 120 proceeding.

          WHEREFORE: Plaintiffs pray judgment against Defendant Nationstar in

   such sum as is just and reasonable plus their costs.

          COUNT VI - Intentional Infliction of Emotional Distress - Nationstar
Case 1:20-cv-03438-NRN Document 1 Filed 11/20/20 USDC Colorado Page 20 of 21




          53.    The conduct of the Defendant Nationstar as alleged herein was

   outrageous, atrocious and beyond all bounds of human decency in one or more

          of the following respects:

          a.     The Defendants persisted, for years, trying to take the Plaintiffs’

   home by foreclosure, well knowing that the problems with the loan were caused

   by the respective servicers having prevented Plaintiffs from performing, and well

   knowing foreclosure was wrongful under the law and the agreement, and without

   attempting to solve the situation thereby created, or even recalculate the correct

   balance under the signed agreement, exhibit 1.

          b.     By trying for years to take Plaintiffs’ home in retaliation for

   Plaintiffs’ refusal to execute a second modification, much more favorable to the

   lender, because of the prior servicer’s apparent unilateral, and not mutual,

   mistake”, when they were not obligated to do so, out of arrogance that the laws

   on unilateral mistakes only apply to borrowers and not lenders.

          c.     By tormenting the Plaintiffs, with repeated foreclosures, for well

   over six years, while trying to bury the monumental servicing errors made on this

   loan over a period in excess of a decade, in a limited Rule 120 foreclosure

   proceeding.

          54.    That as a direct and proximate result thereof, Plaintiffs suffered

   excruciating emotional distress that was symptomatic and a real injury, and was

   inflicted over a very extended period of time. Also, near the end, it was inflicted

   when Plaintiff Douglas Hunderman was fighting a serious cancer and had
Case 1:20-cv-03438-NRN Document 1 Filed 11/20/20 USDC Colorado Page 21 of 21




   invasive cancer surgery. Further, they incurred legal fees to defend the Rule 120

   proceeding.

           55.      Defendant knew its course of action, and the individual acts therein,

   were substantially certain to cause this high degree of serious emotional distress

   to Plaintiffs.

           WHEREFORE: Plaintiffs pray judgment against Defendant Nationstar in

   such sum as is just and proper and their costs.

   PLAINTIFFS EACH DEMAND TRIAL BY JURY

                                                      /s/ Blair K. Drazic
                                                      Blair K. Drazic
                                                      1194 Rance Canyon Dr.
                                                      Unit 6, Ste 16
                                                      Loma, CO 81524
                                                      Phone 970-623-1193
                                                      Fax 888-858-0992
                                                      E-mail: blairdrazic@gmail.com
